SUPER|OR COURT
oF THE

STATE OF DELAWARE

VlleN L. MEDlNlLLA LEoNARD L. WlLLlAMS JusTlcE CENTER
JUDGE 500 NoRTH KlNG STREET, sulTE 10400

WlLMlNGToN, DE 19801-3733

TELEPHONE (302) 255-0626

August 2l, 2017

Michael W. Modica, Esq. Phillip M. Casale, Esq.
Michael W. Modica LaW Office Department of Justice
715 N. King Street, Suite 300 Carvel State Building
P.O. BoX 437 820 North French Street
Wilmington, DE 19899 Wilmington, DE 19801

Re: State v. Tyrell Simpson
Case ID No..' 1608013425

Dear Counsel:

This is the Court’s decision on Tyrell Simpson (“Defendant”)’s Motion for
Reargurnent, filed on July 28, 2017. For the reasons stated beloW, Defendant’s
Motion for Reargument is GRANTED, in part; DENIED, in part. Further, after a
reconsideration of Defendant’s Amended Motion to Suppress in light of this Court’s
decision on Defendant’s Motion for Reargurnent, for the reasons stated beloW,
Defendant’s Amended Motion to Suppress is DENIED.

F actual and Procedural Background

The facts underlying Defendant’s Motion for Reargument and Amended
Motion to Suppress have been previously described by this Court in its July 20, 2017
Letter Opinion denying Defendant’s Motion to Suppress. The Court incorporates
that Opinion here and Writes to supplement it as relevant to the Court’s analysis on
the pending Motion for Reargurnent.

After the Court issued its Letter Opinion in this case, the State sought
clarification of the Court’s analysis of the only search Warrant submitted for revieW.
Defendant then filed a Motion for Reargument. The State filed a response to the

Motion for Reargument on July 31, 2017. Meanwhile, upon request of the Court,
Defendant filed an Amended Motion to Suppress on August 8, 2017, attaching the
proper search Warrant for the Court’s consideration A hearing on the Motion for
Reargument Was held on August 14, 2017.

Standard of Review

DelaWare Superior Court Criminal Rule 57(d) states: “In all cases not
provided for by rule or administrative order, the court shall regulate its practice in
accordance With the applicable Superior Court civil rule. . . .”l “Superior Court Civil
Rule 59[] is made applicable to criminal cases by Superior Court Criminal Rule
57(d).”2

Civil Rule 59(e) permits the Court to reconsider “its findings of fact,
conclusions of law, or judgment . . .”3 “Delaware law places a heavy burden on a
[party] seeking relief pursuant to Rule 59.”4 To prevail on a motion for reargument,
the movant must demonstrate that “the Court has overlooked a controlling precedent
or legal principle[], or the Court has misapprehended the law or facts such as Would
have changed the outcome of the underlying decision.”5 Further, “[a] motion for
reargument is not a device for raising new arguments,”6 nor is it “intended to rehash
the arguments already decided by the court.”7 Such tactics frustrate the interests of
judicial efficiency and the orderly process of reaching finality on the issues.8 The
moving party has the burden of demonstrating “nery discovered evidence, a change
of law, or manifest injustice.”9

 

1 DEL. SUPER. Cr. CRIM. R. 57(d).

2 Guardarrama v. State, 911 A.2d 802, 2006 WL 2950494, at *3 (Del. Oct. 17, 2006) (TABLE).
3 Hessler, Inc. v. Farrell, 260 A.2d 701, 702 (Del. 1969). See DEL. SUPER. CT. CIV. R. 59(e).

4 Kostyshyn v. Comm ’rs of Bellefonte, 2007 WL 1241875, at *1 (Del. Super. Apr. 27, 2007).

5 Bd. of Managers of Del. Criminal Justz`ce Info. Sys. v. Gannett Co., 2003 WL 1579170, at *1
(Del. Super. Jan. 17, 2003), ajj”d in part, 840 A.2d 1232 (Del. 2003).

6 Id.
7 Kennea'y v. Invacare Corp., 2006 WL 488590, at *1 (Del. Super. Jan. 31, 2006).
8 See Plummer v. Sherman, 2004 WL 63414, at *2 (Del. Super. Jan. 14, 2004).

9 E.I. du Pont de Nemours & C0. v. Admiral Ins. C0., 711 A.2d 45, 55 (Del. Super. 1995).
2

Discussion
I. Motion for Reargument
The Court begins with a discussion of Defendant’s Motion for Reargument.

At the hearing on this Motion, Defendant made three arguments: (1) the
Court’s earlier decision rested on a supposed “hospital policy” exception to the
Fourth Amendment with respect to the seizure of the vehicle; (2) the Court failed to
consider whether Defendant was “arrested” rather than “detained;” and (3) the
search of the car was tainted by the initial illegal seizure of the vehicle.10 Each of
these will be addressed in turn to assess whether Defendant has met his burden under
Rule 59.

A. Detention of the Vehicle

First, the Court did not rest its earlier decision on a “hospital policy” exception
to the Fourth Amendment. The Court found that the vehicle and, later in the
encounter, Defendant himself, were reasonably detained under 11 Del. C.
§§ l902(a), 1910 and Harris v. State.ll This finding was based on an examination
of “the totality of the circumstances surrounding the situation ‘as viewed through the
eyes of a reasonable, trained [peace] officer in the same or similar circumstances,
combining objective facts with such an officer’s subjective interpretation of those
facts.”’12

Specifically, the Court found that Constable Richardson, prior to the detention
of the vehicle: (1) observed the vehicle arrive at the hospital; (2) noted that
Defendant was the sole occupant of the vehicle; (3) observed bullet holes in the
frame of the vehicle; (4) noted the presence of broken windows on the driver’s side

 

10 Defense counsel also raised a fourth issue-whether a peace officer has the same power to effect
seizures of property as does a police officer. This issue was not raised in the Motion to Suppress
nor in the Amended Motion to Suppress and is, therefore, not considered here. Nevertheless, the
basis for this proposition appears dubious considering 10 Del. C. § 2705(2): “[A constable shall:]
. . . Exercise the same powers as peace officers and law-enforcement officers, in order to protect
life and property, while in the performance of the lawful duties of employment . . .” 10 Del. C.
§ 2705(2) (2013 & Supp. 2016).

11 622 A.2d 1095, 1993 WL 61667 (Del. 1993) (TABLE).

12 Pumell v. S¢are, 832 A.2d 714, 719 (Del. 2003) (quoting Woody v. smie, 765 A.2d 1257, 1263
(Del. 2001) (quoting J745 A.2d 856, 861 (Del. 1999))).

3

of the vehicle; (5) heard from Defendant that he had been shot; and (6) observed
blood on Defendant’s shirt and arm. Moreover, Constable Richardson had on prior
occasions encountered people involved in shootings entering the hospital to seek
medical treatment Additionally, Constable Richardson knew that there was
evidentiary value in securing such vehicles in the event Wilmington Police wanted
to investigate the circumstances of an apparent shooting in the city.

All of these factors permitted Constable Richardson to reasonably detain the
vehicle, securing it for police until they were able to question Defendant about the
shooting incident

Accordingly, the Court found that the detention of the vehicle was supported
by reasonable and articulable suspicion that the vehicle was involved in a shooting.
The presence of a hospital policy, while relevant to Constable Richardson at the time
of the incident, does not vitiate the objective indicia that the vehicle was involved in
a shooting under the totality of the circumstances The Court did not overlook
precedent or legal principles, nor did it misapprehend law or facts such that it would
have changed its earlier ruling. Therefore, the Court denies Defendant’s Motion for
Reargument as to the detention of the vehicle.

B. Arrest vs. Detention

Although Defendant continues to raise issues about whether he was arrested
or detained after his encounter with Constable Richardson, it should be noted that
the State is not seeking to admit any evidence from Defendant’s seizure. Any
evidence sought to be suppressed emanates solely from the search of the vehicle.
Defense counsel recognized as much during the hearing. However, because he raises
this issue as the second basis for reargument, the Court briefly addresses this below.

The Court found that Defendant was reasonably detained pending Wilmington
Police’ s ability to question him about the nature of the shooting. Tacitly, this holding
rejects Defendant’s contention that he was under arrest at any time during the
encounter outside the hospital. Defendant states summarily that it was error for the
Court to conclude, on these facts, that this was anything other than an arrest This
Court disagrees, again.

As the Court noted in its earlier decision, the Court held that Constable
Richardson had reasonable and articulable suspicion to temporarily detain

Defendant according to 11 Del. C. §§ 1902(a), 1910 and Harris v. State.13 After
Defendant reappeared suddenly behind Constable Richardson, the Court found that
the constable had reasonable suspicion to detain Defendant based on the same factors
available to the constable for the detention of the vehicle, as well as the aggressive
lunge of Defendant towards Constable Richardson as he was trying to access the
vehicle. Defendant simply rehashes his prior argument related to the same set of
facts.

Therefore, the Court denies Defendant’s Motion for Reargument on this
ground as well.

C. Search Warrant

Finally, the Court finds that it misapprehended the facts regarding the search
warrant that precipitated the search of the vehicle such that Defendant’s Motion for
Reargument must be granted as to this issue. The State and Defendant are in
agreement that Defendant’s original Motion to Suppress did not contain the correct
search warrant As such, the Court reopens this issue below in order to conduct a
proper four-corners analysis of the correct Search warrant consistent with Delaware
law.

II. Motion to Suppress - Search Warrant

Where a defendant contests the validity of a search warrant, the reviewing
court must ensure that “the [issuing] magistrate had substantial basis for concluding
that probable cause existed.”14 This review should be greatly deferential, eschewing
a de novo approach. “‘Notwithstanding this deference,’ the reviewing court must
determine whether the magistrate’s decision reflects a proper analysis of the totality
of the circumstances.”15

 

13 The Court’s earlier decision quoted Harris for the proposition that “[t]here is a ‘legitimate law
enforcement interest . . . in preventing the flight of possible suspects from the immediate vicinity
of [a] crime. . . .”’ 1993 WL 61667, at *2. Further, the Harris Court recognized that the authority
of a peace officer to conduct an investigatory stop under either § 1902(a) or § 1910 “extends to
persons who may possess information about a recently committed crime.” Id.

14 State v. Hola'en, 60 A.3d 1110, 1114 (Del. 2013) (quoting Illinois v. Gates, 426 U.S. 213, 238-
39 (1983)).

15 Ia'. (quoting LeGrande v. State, 947 A.3d 1103, 1108 (Del. 2008)).
5 l

The correct search warrant in this case (attached to Defendant’s Amended
Motion to Suppress) is five paragraphs in length.

The first paragraph of the attached text to the warrant states that there is a
“continuing investigation into . . . illegal activities occurring within the City of
Wilmington. . . .” lt concludes with a statement regarding the affiant’s experience
and employment with the Wilmington Police Department.

The second paragraph explains that, on August 17, 2016 at approximately
1:38 p.m., the police were called to a shooting scene in the area of 31St and West
Streets in Wilmington. lt states that, upon arrival at the shooting scene, “the victim
was transported by the above listed Red in Color Pontiac Grand Prix bearing
Delaware Temp Tag XP391430.”

The third paragraph states that the affiant was at the shooting scene and
observed “numerous spent shell casings and what appears to be broken automobile
glass.”

The fourth paragraph states that the affiant arrived at Wilmington Hospital
and observed the red vehicle with “numerous broken windows.”

The final paragraph states that the search of the vehicle will look for “any/all
ballistic evidence to include documentation of collection of same to include, but not
limited to photo graphs.”

Defendant contends in his Amended Motion to Suppress that the warrant is
devoid of any indication that Defendant committed an offense. Further, at oral
argument, Defense counsel confirmed that the alleged deficiency of the warrant was
ancillary to his primary contention that the vehicle search was tainted by the earlier
seizure of Defendant and his vehicle. To put it his way, the warrant was the “fruit
of the poisonous tree.” However, since this primary issue is addressed above, the
Court will only address the issue of whether the search warrant facially supports a
finding of probable cause.

lt is Defendant’s burden to prove the warrant is unsupported by probable
cause.16 Defendant has not met this burden. The search warrant was issued solely
for the vehicle. Whether Defendant was a suspect at the time of the application for
the search warrant is immaterial to an analysis of the probable cause in the warrant

 

16 See State v. Sisson, 883 A.2d 868, 875 (Del. Super. 2005) (citations omitted).
6

as to the vehicle.

What is more, the Court finds that the warrant was supported by probable
cause within its four comers. The warrant states the place to be searched (the red
Pontiac vehicle with temporary tag XP391430) and the evidence it seeks to find in
the search (“any/all ballistic evidence” related the suspected shooting at 31St and
West Streets). After a review of the search warrant in this case, the Court finds that
the issuing magistrate had a “substantial basis for concluding that probable cause
existed.”17

Thus, Defendant’s Amended Motion to Suppress, contending that the search
warrant is unsupported by probable cause, is DENIED.

Conclusion
For the reasons stated above, Defendant’s Motion for Reargument is
GRANTED, in part; DENIED, in part Further, after reconsideration of
Defendant’s Amended Motion to Suppress, for the above reasons, Defendant’s
Amended Motion to Suppress is DENIED.
IT IS SO ORDERED.

Sincerely,

  
   

 

./
Vivian L. l\/le iiiilla
Judge

oc: Prothonotary
cc: Defendant
lnvestigative Service Office

 

17 Holden, 60 A.3d at 1114 (quoting Gates, 462 U.S. at 23 8-39).
7